Exhibit (j)(1) CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” for the DWS California Tax-Free Income Fund and DWS New York Tax-Free Income Fund in the related Prospectus and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the DWS State Tax-Free Income Series Statement of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 58 to the Registration Statement (Form N-1A, No. 002-81549) of our reports dated October 25, 2012, on the financial statements and financial highlights of DWS California Tax-Free Income Fund and DWS New York Tax-Free Income Fund, included in each Fund’s Annual Report dated August 31, 2012. /s/ Ernst & Young LLP Boston, Massachusetts November 26, 2012
